One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(EL) Mr President, as you know, we are witnessing a worrying decline in international trade. Consequently, an immediate reversal in this situation is a fundamental parameter in the economic recovery which we are seeking. It is estimated that the increased cost of borrowing and the reduction in the flow of credit are responsible for approximately 10-15% of the slowdown in trade. The multilateral trade finance package adopted in London by G20 is without doubt a positive move. In my opinion, the Union is also being called upon to continue to play a leading role in the practical application of the London package in three directions:
firstly, targeted intervention by multilateral and regional financial institutions;
secondly, coordinated public intervention at national level; and
thirdly, adjustment of the relevant multilateral rules.
This message is directed to the European Commission so that it can take the necessary initiatives.
(FR) Mr President, we have whiffs of Islamophobia in the speeches of a populist extreme-right leader in the Netherlands; we have an increase in attacks against the Roma in the Czech Republic; and we have unspeakable, intolerable remarks by the Iranian President concerning the creation of a racist government in Palestine, alluding to the creation of the State of Israel in a UN conference on racism, intended primarily to promote tolerance and diversity.
How could our Parliament, aside from showing indignation, not send a strong and symbolic message to promote that diversity, and the tolerance required in a globalised world, by forcefully condemning such remarks? How could it not call on the European Council and the Commission to send a solemn warning to states that subscribe to this aggressive logic, and even voice it, since history has taught us all too often that actions are unfortunately never far behind such remarks?
How, during this sitting, Mr President, could our Parliament remain silent in the face of such racist, xenophobic attitudes, in a context of economic crisis in which the withdrawal of nations into themselves, protectionism, is sadly sprouting like seeds in spring?
(RO) I am extremely concerned by the events which have occurred recently in the Republic of Moldova. The most serious of these include human rights violations, arrests, kidnappings, torture, intimidation and the expulsion of journalists. The will of Moldovan citizens has been undermined by the authorities through the numerous irregularities which can provide arguments to support the assumption that the elections have been rigged. This includes the supplementary lists, the extra vote papers printed, harassment of the opposition, the ban on access to public television stations and the campaign which the state institutions have run for the Communist Party. Although there have been many voices during these weeks which have protested at a European and global level, unfortunately, the situation in the Republic of Moldova has not improved. I hope that during the discussions this week and when the ad-hoc mission goes to the Republic of Moldova, but especially through the resolution which we are expecting at the final session in May, the European Parliament will send out a very clear message that the European Union does not tolerate human rights violations and will openly call for the elections in the Republic of Moldova to be rerun.
(PL) Mr President, on the morning of Good Friday, 13 April, before dawn, a huge tragedy occurred in the Polish town of Kamień Pomorski near Szczecin. Over 20 people, including children, were burned alive in a building. This caused and is still causing great anguish throughout Poland.
Today, I would like to appeal from this Chamber to the governments of all the Member States and to local and regional authorities to take urgent steps to check fire safety provisions in all residential buildings, and especially in buildings used by welfare services. I am thinking both about the use of suitable materials in the construction of these buildings and about a rigorous inspection of compliance with fire safety regulations. The drama in Poland is one of many such incidents which, unfortunately, have occurred in Europe. May this fire and its victims be a great cry of warning for the future.
(HU) In the speech I made on 23 March, I asked the European Parliament and the European Commission to intervene to protect the Romanian town of Verespatak (Roşia Montană) whose vulnerable population, architectural heritage and natural environment are under threat as a result of plans by a Canadian-Romanian joint venture to develop a mine.
The fears we had then have been realised as, after a two-year reprieve, the new Romanian Government finally wants to clear the way for the investment, which will result in the use of production methods based on cyanide technology, in breach of European norms, thereby threatening not only the immediate environment, but also the entire area along the Romanian-Hungarian border with an ecological disaster.
I would like to use this opportunity to join other fellow Members in submitting a request to Commissioner Dimas for cyanide technology to be banned. I call on the European Commission, in keeping with the spirit of Europe's environmental protection policy, to send an inspection body to Romania to ensure in the long term that appropriate EU-level regulations are applied to mining operations.
(IT) Mr President, ladies and gentlemen, I would like to talk about what has happened at Fiat in Brussels. With the sole aim of undermining the trade union, Fiat has falsely accused its workers of having taken its managers hostage - an event that in fact never took place. There was no kidnapping, either on 9 April or ever. The rumour has been deliberately spread by Fiat in an attempt to discredit the workers, who are trying to protect their future in the face of 24 lay-offs. Fiat is refusing to have any meetings, discussions or negotiations with the trade unions representatives. The sole aim is to lay off 24 workers, 12 of whom are trade unions representatives. I think it would be a good idea for Parliament to discuss not only this fact, but also the anti-union conduct by Fiat and a very large number of major European multinationals, which is devoid of respect for workers' rights. While these multinationals benefit from national and European Union rules and, in several cases, also subsidies, they do not respect workers' rights.
(EL) Mr President, a few days ago, a large group of MEPs visited the southeast borders of Europe.
What we saw and experienced in the area we visited gave us no cause for pride whatsoever. I have to tell you that there are European citizens there living on small islands with a population of between 120 and 130, on each of which 150, 200 or 250 illegal immigrants land every day and where they are all living together in miserable conditions because there is no infrastructure.
I keep hearing talk in this House of Darfur, of Southern Sudan, of Myanmar, and rightly so, but be that as it may, at some point we need to look at these European citizens living there, who are just as European as those living in Paris, Madrid or Berlin. I felt it my duty to mention this to you, Mr President, and I trust that you will act.
(BG) Mr President, ladies and gentlemen, at the moment there is a danger hanging over Bulgarian society. Namely, the police force is changing from an organisation intended to protect the public into an agency involved in political racketeering and carrying out gangsters' orders. On the evening before Easter Sunday a councillor from Burgas municipal council, 64-year-old Petko Petkov, was knocked to the ground and beaten by two uniformed policemen before the very eyes of a large number of witnesses in front of a church. In the official police report filed the next day there was no mention at all of the incident. This is another example of police violence against members of the Attack party, in the wake of the beating suffered by the MEP, Dimitar Stoyanov, and a municipal councillor from Sofia. Not one of these attacks has come under investigation.
Another example of the deliberate inaction of the police in cases where they are 'under orders' is the fact that not a single case of abduction has been reported in Bulgaria, even though 15 cases have already occurred, the last two again this month. Our society has become gripped by a sense of fear and helplessness. As a result, policemen in Bulgaria have become synonymous with 'money-grabbing' businessmen. When the officers of law and order are criminals, who can we protect ourselves from and who will defend the people? This question remains unanswered.
Mr President, I draw the attention of this House to the impact of the unlawful blockade of the cross-Channel ports of Calais, Boulogne and Dunkirk by members of the French fishing industry last week. This industrial action brought very serious disruptions to flows of freight through this vital trans-European route. It adds enormous cost and delay to industry and severely disrupts and inconveniences the lives of people living in the South East of England.
This has been a frequently recurring problem, and I ask of the Commission that they use their powers to intervene to ensure that this interruption to the free movement of goods and people within the European Union is brought under control. Furthermore, I ask of the Commission: is, in their view, the award of EUR 4 million to the fishermen by the French Government state aid, and would it therefore be anti-competitive and unlawful within the rules of the common fisheries policy?
Mr President, the recent negative developments in Moldova illustrate a number of issues worth mentioning. The first is our response to the violations of EU core values by the Moldovan authorities during the reprisals against young people and journalists, following the protests against the results of the elections. Any lenience on our part would cast a shadow over EU credibility in this respect.
The second is the EU response to the procedural breach by the Moldovan authorities in implementing their agreements with us and by discriminating against European citizens on nationality grounds. Again, EU credibility and authority are at stake.
The third is EU solidarity in the face of the false accusations against one of its members, a possible pretext for freezing the military situation in the area in breach of important undertakings in the field.
Fourthly, the EU reaction will emphasise once again the difference in status between countries sharing a similar destiny in 1940 and indicate the future direction of EU-Russia relations.
Mr President, if one of our constituents fraudulently claims welfare benefits, they will be prosecuted and could go to prison.
Sometimes things seem different here. Newspapers reported publicly last November that one of our Members, Den Dover, had paid expenses worth GBP 750 000 intended for the employment of staff to a company owned by his wife and daughter and had used some of this money for the purchase of expensive cars and for other matters of personal gain.
Most people regard Dover as no better than a thief, a crook who should be in jail, and I invite you, Mr President, to tell us how much of that money has now been repaid.
This Parliament should be a shining example of openness, honesty and transparency, and instead there sometimes seems to be a code of secrecy here to keep hidden the true extent of abuse of allowances by some Members. Our refusal to introduce the same sort of principles of financial transparency that we would expect of any other European institution brings shame upon us all.
Mr Davies, you can be sure that in this case, too, the matter will be dealt with in accordance with the law.
(PL) Mr President, the month of April brings another opportunity for reflection on the effects of both totalitarian systems. It recalls the Katyń Massacre, the murder of thousands of Polish officers - held as prisoners of war in camps at Ostaszków, Starobielsko and Kozielsko - sentenced to death in March 1940 on the orders of Lavrenty Beria. It recalls, too, the beginning of the Warsaw Ghetto Rising in 1943, in protest against the mass transportation of Jews to extermination camps by occupying German forces.
The tragedy in the ghetto is being overcome in today's March of the Living, which guarantees to commemorate such events and to prevent their repetition. Unfortunately, the Katyń Massacre and its perpetrators have still not been judged and sentenced. Adoption by our Parliament of the written declaration on the proclamation of 23 August as European Day of Remembrance for Victims of Stalinism and Nazism nevertheless inspires hope.
Mr President, I understand that Mr Davies may have made a speech about a situation concerning myself, and, therefore, I would like the right of reply on that matter. I only heard the last 10 words. He at least sent me an email in the last 20 minutes saying that he intended to speak on it.
All I would like to say is that the big fuss and bother about my parliamentary assistance expenses, covered by the media over the last nine or twelve months, has been a harrowing experience. I have lodged my papers with the Court of First Instance, so I intend to fight a very robust case. I understand I have a very good case and, along with that, I have gone for interim measures, which means that no money will be payable until the Court has heard all the evidence and made the appropriate decision. I beg leave to delay the House and thank you for this opportunity.
Mr President, after 36 years of membership, what has the European Union meant for Britain? It means that we no longer govern ourselves. Between 75% and 85% of our laws now come from the EU and not from our own parliament. The EU costs Britain at least GBP 56 billion per annum - or the equivalent of GBP 900 per annum for every man, woman and child. We no longer control our own borders and suffer unlimited and uncontrolled immigration.
EU human rights legislation means that we can no longer effectively protect ourselves from foreign criminals, illegal immigrants and bogus asylum seekers. The European arrest warrant and trials in absentia mean that we have lost our most basic protections from unjust arrest and imprisonment.
EU membership is a disaster for Britain. It is a grievous and unnecessary self-inflicted wound. The only solution to the problem is Britain's unconditional withdrawal from the European Union.
(DE) Mr President, a few weeks ago, an unholy alliance of pro-European Czech Social Democrats, President Klaus, who opposes the EU, and the Communists brought about the fall of the Topolánek government. Work is now under way to establish the interim government, which is to undertake the governmental work from May until after the new elections in October. I hope that this new cabinet will lead the Czech Presidency, which has so far performed its role very well, to its conclusion and help to enable the necessary ratification of the Treaty of Lisbon in the Czech Republic. This would be an important, positive sign for Europe.
(HU) During recent months, a climate of fear has reigned again in Vojvodina in northern Serbia among the several nationalities which live there, mainly Hungarians. Although our Parliament adopted in both 2004 and 2005 a resolution in response to the physical and psychological attacks carried out against non-Serb inhabitants of this area and also took the exemplary action of sending a fact-finding delegation to the area in 2005, incidences of violence, intimidation and humiliation against the minorities living there, primarily Hungarians, are not only continuing, but seem to be getting worse.
Since the start of the year, a total of fifteen psychological and five physical attacks have been carried out, two of them serious. Unfortunately, there is little confidence in the police. This is supported by the fact that in the case of ethnic attacks, so far none of the sentences passed have actually been enforced, which indicates the inadequate operation, and, unfortunately, based on many years' experience, the lenient attitude of the judiciary. This is also supported by the fact that the Serbian majority cannot acknowledge even now that we must also remember many tens of thousands of people executed without any verdict and individual guilt.
For how much longer can the European Union put up with indigenous inhabitants speaking a European language being terrorised physically and psychologically by a prospective Member State at the start of the 21st century? Do we not even have the least concern for our reputation?
(DE) Mr President, yesterday the United Nations' anti-racism conference opened in Geneva. Twenty-two EU countries are participating and five countries have decided not to participate. This shows the unity of the European Union in relation to such an important event in a poor light.
However, I now read that a few countries are still considering travelling to Geneva during the course of the week, and therefore I would ask you to bring your influence to bear on the Czech Presidency so that we, as the EU, can take a united stance on this anti-racism conference.
A dreadful speech by the Iranian President must not be allowed to divide the EU and weaken the UN. That must not be the outcome of this speech, and therefore I believe that we must strive once again - as Secretary-General Ban Ki-moon has also requested - to ensure that all 27 EU Member States and the EU as a unit actually support the final document arrived at there to help the millions of people in the world who are affected by racism and discrimination. Thank you very much.
(IT) Mr President, ladies and gentlemen, at the last part-session I asked you to respect Parliament's obligations and to publish data on attendance by MEPs at parliamentary activities. Mr President, you gave me your word that at the next meeting of the Bureau - which is the one to be held in exactly 40 minutes' time - this point would be discussed. However, I now find that this item is not on the agenda for the Bureau meeting to be held at 6.30 p.m. Since there is now only a little more than a month until the elections and since Parliament has made an undertaking to publish data and information on attendance by MEPs at parliamentary activities, and now there will be very few opportunities, I do not know whether a meeting of the Bureau may be held to formally deal with this issue. The Secretary-General had made a commitment to provide a report on the basis of which the Presidency would have been able to take a decision; I therefore ask you, Mr President: will the citizens, the European electorate, be able to have this information, as requested, stipulated and decided by this Parliament, before the European elections in June, or will we have to break our own promise and go against our own decisions?
(HU) The new Hungarian socialist government was formed yesterday. I do not actually want to talk about the political aspects of this event, but about the fact that the new government does not have a single female member. It certainly is strange that in Europe in 2009 a new government can be formed which does not have a single woman among the 14 ministers making up the administration. In the Scandinavian countries more than half the members of their governments are women. France is also approaching this proportion. More than a third of the members of the German Government are women. This is the generally accepted practice in Europe.
In this House we have adopted 11 reports on the subject of gender equality over the last five years. This is an important objective, based on Europe's values, but is meaningless if it is not put into practice. I therefore call on my fellow Members, in this case from the Socialist group, to exert their influence so that these important and noble aspirations are also put into practice in their countries where this has not yet happened.
Mr President, the other day I was in Birmingham. I was knocking on doors - a particularly British way of campaigning - and, unsurprisingly, not a single person whose doorstep I was on had the slightest clue that there was to be a European election in less than six weeks' time.
I am sure that you know that statistics in the UK show that only 16% of the public know about the elections, but what should be of concern to you is that these statistics are no better across the other Member States. In fact, 30% have no intention of participating in the forthcoming elections. This lack of interest and awareness is as much the responsibility of this Parliament as of anybody else. The millions that have been spent on communications with the citizens have been to no avail.
What is particularly frustrating for me is that the promised election awareness advertisement has spectacularly backfired. A work-life balance advertisement has upset working women and groups trying to encourage breastfeeding. It is yet another own goal. Mr President, you need to deal with this situation urgently, have the offending advertisement withdrawn and make sure that we have a simple message as to why people should participate in the forthcoming elections. This needs to be visible and easily understood.
(EL) Mr President, I too should like to speak on the same issue, namely the turnout for the forthcoming European elections, which does not promise to be particularly high. The reasons include the pre-election campaign organised by Parliament, which is not spectacular enough, and, more importantly, the attacks on the achievements of the European Union, the social market economy, the model which we have fought so hard to develop and which is bearing fruit for workers in the European Union. Citizens are looking with a negative eye on developments, which do not promise to be pleasing and satisfactory. It is therefore a pity that we are in confrontation here on issues which should unite us in the interests of the citizens of Europe.
(FR) Mr President, on 14 and 15 March I, as a member of the Committee on Budgets, travelled with Mr Botopoulos to the Peloponnese regions worst hit by the floods of summer 2007. We discovered, to our great surprise, that the EUR 89.7 million pledged and due to come from the European Union's Solidarity Fund have still not arrived in those areas.
We therefore formally draw the Commission's attention to this matter and we should like to know where the implementation of the decisions taken by the budgetary authority is being held up. How is it that this aid, which was voted on several months ago, has still not had any significant impact on these regions, where the need for European solidarity is becoming more obvious by the day?
Aside from the retrospective monitoring carried out by the Commission, we should like to receive some explanations from the Greek Government regarding the use of this European aid. This really is a matter of urgency - human and economic urgency. Two years is really far too long to wait.
(RO) I would like to draw attention to the fact that the increasingly frequent undesirable events which started last year with Armenia and have continued this year with Georgia and Moldova give us food for thought, given that there are two things which they have in common: all three countries are members of the Eastern Partnership and the scenario is identical for each of them. I think we should take this fact into consideration.
Last week President Voronin of Moldova even declared that he wants to withdraw from this Eastern Partnership so that he can push ahead with the unwelcome actions which he is taking against human rights in Moldova. I believe that the European Union should work closely with the Council of Europe and the OSCE.
Mr President, glorification of terrorism takes many forms, but when a Member of this House eulogises vile murderers, whose killing careers came to an end when they met their just desserts at the hands of lawful security forces, then that Member has put herself at variance with everything that this House has ever said in condemning terrorism and those who sanitise and justify it. Yet this is exactly what Sinn Fein Member de Brún did on Easter Sunday, when she described IRA terrorists as decent, selfless and honourable. There is nothing decent or honourable about terrorism, past or present. Shame on any Member who proclaims such obscene adulation of men of blood!
(SL) With his populist and hard-line nationalist rhetoric, President Ahmadinejad is causing great damage to Iran's image and reputation. He is also threatening moderate Islam in the West and spreading negative stereotypes about it.
We have to take decisive action against such provocation. In sentencing Roxana Saberi, the Iranian regime has demonstrated that it is essentially weak and cowardly. In its verbal confrontation with the United States, it chooses to take hostages, in this case a woman and a journalist, in order to mobilise its people ideologically. It is making a mockery of all democratic standards.
Fundamental human rights form the bedrock of the European Union, as does the fight for the right to information. The fourth estate, that is the media and the press, are an important tool in restoring democratic standards. Any power which is afraid of the press will first strike against them. Non-democratic regimes remain in perpetual fear, which is why they persecute journalists, imprison and torture them, and even kill them.
(HU) On 1 May it will be five years since we became members of the European Union, together with numerous other Central and Eastern European countries. It seemed then that each of the new Member States would observe the EU's basic principles and the ban on discrimination, as well as protect and value linguistic diversity and the rights of national minorities.
Even after five years of EU membership, there may still be instances where the majority language is protected in an open, discriminatory manner to the detriment of the use of the indigenous national minorities' languages. This is currently the case in Slovakia, where the language law passed in 1995 and subjected at the time to harsh international criticism has now been revived. This draft language law jeopardises the use of minority languages in every aspect of life, which also affects, for instance, the half a million-strong indigenous Hungarian minority who live there. Instead of promoting linguistic diversity and protecting the minority's identity, it allows language monitors and inspectors to go into minority communities and impose heavy fines if they fail to comply with these regulations, which can only be described as madness from a Brussels perspective. This is why I call on the EU's commissioner for linguistic diversity to intervene and put linguistic diversity into practice in Slovakia too.
(HU) The 10 new Member States have been in the European Union for five years. It is time for us to take stock of the situation. Our term is also coming to an end. To begin with, there was distrust among the old Member States, but this gradually disappeared. In fact, after a while it transpired that on many issues, such as the Services Directive or freedom of employment, the new Member States championed EU reform. This is why I believe that we can say that these five years have been a very sharp learning curve. At the same time, we must highlight that new Member States still face discriminatory measures. I only need to mention the fact that farmers from new Member States are receiving yet again this year only 60% of what farmers in the old Member States receive. I should also add that joining the EU was a win-win situation and I would therefore like to thank the European Parliament for welcoming us new Member States. We feel that we have been treated here as full equals during the last five years.
This item is closed.